This was a motion to suspend an appeal until appellants, who had been convicted of murder, could move before the Circuit Court for a new trial on the ground of after-discovered evidence. Affidavits were submitted, showing ignorance by counsel and parties until after trial, the use of due diligence, and the newly discovered evidence, to wit, the affidavit of a person which declared that deceased was killed by deponent, and by him alone.
The court, saying, “In a similar application yesterday, in the case of Archer v. Long (ante p. 588), it was stated what is required of appellants on such application, viz., they must make a prima facie showing in order to enable this court to suspend the hearing after appeal for the purpose mentioned, this court having no jurisdiction to order a new trial. The appellants have made a prima facie showing, the facts alleged not being contradicted,” granted the following order:
On hearing motion made by appellants in this case to suspend the hearing of the appeal in this court, and to recommit said case to the Circuit for the purpose of allowing said court to consider a motion for a now trial on the ground of after-discovered evidence, and after affidavits submitted and argument of counsel, it is ordered, on motion of Johnson & Richey, appellants’ attorneys, that the hearing of the appeal of said case be suspended and leave given to the appellants to move before the Circuit Court of Laurens County., in said State, for a new trial on the *591ground of after discovered evidence, notwithstanding the pendency of this appeal. This order is granted without prejudice, and is not intended to indicate what the ruling of the Circuit Court should be on such a motion, as such motion is within the exclusive jurisdiction of the Circuit Court.